296 U.S. 657
56 S. Ct. 382
80 L. Ed. 468
Robin P. ALLEN, petitioner,v.The CLOISTERS BUILDING CORPORATION et al.*
No. 617.
Supreme Court of the United States
January 6, 1936

Messrs. Meyer Abrams and Max Shulman, both of Chicago, Ill., for petitioner.


1
For opinion below, see In re Cloisters Bldg. Corp., 79 F.(2d) 694.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit denied.



*
 Rehearing denied 297 U.S. 727, 56 S. Ct. 496, 80 L. Ed. 1010.